DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2019 and 11/01/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 9 and 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system and method to modify nodes within a supply chain, which is understood as a way to manage business relations between the different aspects of the supply chain, grouped as a commercial or legal interaction, and under the man enumerated grouping of a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements include a network interface, and a processor, both of which are merely used to apply the abstract idea, the interface and processor implement the instructions which are the premise of . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the interface and processor are configured to perform the abstract idea, and do not add anything more to the claims than implementing the abstract idea on computer elements.
Dependent claims 2-8, 10-16 and 18-20 do not add any additional elements to the claimed invention, they merely further describe the modifications and data used on the processor to describe the abstract idea. Therefore, they maintain the same 101 rejection as found in the claim from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2018/0285810 A1 Ramachandran et al.

Regarding claim 1, Ramachandran discloses a computing system (Ramachandran Abstract, system, method and computer program for a food system) comprising: a network interface configured to receive current inventory data of a plurality of nodes of a supply chain, respectively, where the current inventory data of the plurality of nodes is hidden from a target node of the supply chain (Ramachandran Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; Para. [0094-0100] Fig. 6 shows how the farmers, distributors, certifiers, buyers and consumer are all interconnected, and who is allowed information, which includes inventory; Para. [0161] Fig. 17 shows that the farmer may input the quantity available, which would allow for all farmers within the network to input current inventory information); a processor configured to determine a modification to a current inventory level of an item of the target node based on hidden current inventory data of at least one other node in the supply chain via execution of a smart contract of a blockchain which is previously agreed to by the plurality of nodes, and control the network interface to transmit the determined modification of the current inventory level to the target node (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0043] the sensors may communicate information to modify the supply chain, whether its improving moisture during transportation, or adjusting the shelf life based on previously recorded data; Fig. 6 and 17, information is only available to those with permissions, and the information includes quantity; Para. [0088] functions of the information include creating, updating and deleting items), wherein the processor is further configured to store a reason for the modification to the current inventory level of the item at the target node via a block included in the blockchain (Ramachandran Para. [0043] the data analyzed may be sent to the participant in the chain, and the reason for adjusting moisture/humidity may be to improve the own operation, and increase the efficiency of delivery, or even the growing process).

Regarding claim 2, Ramachandran discloses the computing system of claim 1, wherein the current inventory data of a node comprise one or more of a current supply of items associated with the node, a freshness of the supply, and an expected demand for the supply (Ramachandran Para. [0032] maximize freshness of supply items).

Regarding claim 3, Ramachandran discloses the computing system of claim 1, wherein the processor is configured to determine to modify the current inventory level of the item of the target node based on a weighted combination of a minimization of global inventory, minimization of waste due to spoilage, and maximization of freshness included in the previously agreed upon smart contract (Ramachandran Para. [0032] the calculation is used to maximize the freshness and minimize waste).

Regarding claim 4, Ramachandran discloses the computing system of claim 1, wherein the processor is further configured to determine to modify the current inventory level of the item of the target node based on a network configuration of the plurality of nodes in the supply chain (Ramachandran Para. [0155] the communication network allows for private and public collaboration, and provide information for change based on information provided, for example, harvest time, organic farming practices, etc.).

Regarding claim 5, Ramachandran discloses the computing system of claim 1, wherein the processor is configured to determine to modify the current inventory level of the item of the target node based on a shelf life of inventory at the at least one other node in the supply chain and latency values at one or more locations in the supply chain (Ramachandran Para. [0043] shelf life predictions may be used for creation of best practices; Para. [0045] a contract may be set for purchase of produce based on time, and quality).

Regarding claim 6, Ramachandran discloses the computing system of claim 1, wherein the processor is configured to store current inventory level of the item from at least one other node which is not visible to the target node as the reason for the modification (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; since the data used to create the optimization analysis is stored in a blockchain, they are not visible to the other nodes).

Regarding claim 7, Ramachandran discloses the computing system of claim 1, wherein the determined modification further comprises a suggested inventory to request from an upstream node in the supply chain and a suggested inventory to be transferred to a downstream node in the supply chain (Ramachandran Para. [0043] the data allows for correlation and adjustments between downstream and upstream variables).

Regarding claim 8, Ramachandran discloses the computing system of claim 1, wherein the processor is further configured to reveal hidden current inventory data of a group of nodes in the supply chain to the target node when the group of nodes and the target node implement an echelon policy (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0086] members of the system community may communicate information relating to the sensors with each other).

Regarding claim 9, Ramachandran discloses a method (Ramachandran Abstract, system, method and computer program for a food system) (Ramachandran Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; Para. [0094-0100] Fig. 6 shows how the farmers, distributors, certifiers, buyers and consumer are all interconnected, and who is allowed information, which includes inventory; Para. [0161] Fig. 17 shows that the farmer may input the quantity available, which would allow for all farmers within the network to input current inventory information); determining a modification to a current inventory level of an item of the target node based on hidden current inventory data of at least one other node in the supply chain via an execution of a smart contract of a blockchain which is previously agreed to by the plurality of nodes (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized); transmitting the determined modification of the current inventory level of the item to the target node (Ramachandran Para. [0043] the sensors may communicate information to modify the supply chain, whether its improving moisture during transportation, or adjusting the shelf life based on previously recorded data); and storing a reason for the modification to the current inventory level of the item of the target node via a block included in the blockchain (Ramachandran Para. [0043] the data analyzed may be sent to the participant in the chain, and the reason for adjusting moisture/humidity may be to improve the own operation, and increase the efficiency of delivery, or even the growing process; Fig. 6 and 17, information is only available to those with permissions, and the information includes quantity; Para. [0088] functions of the information include creating, updating and deleting items).

Regarding claim 10, Ramachandran discloses the method of claim 9, wherein the current inventory data of a node comprise one or more of a current supply of items associated with the node, a freshness of the supply, and an expected demand for the supply (Ramachandran Para. [0032] maximize freshness of supply items).

Regarding claim 11, Ramachandran discloses the method of claim 9, wherein the determining to modify the current inventory level of the item of the target node is based on a weighted combination of a minimization of global inventory, minimization of waste due to spoilage, and maximization of freshness included in the previously agreed upon smart contract (Ramachandran Para. [0032] the calculation is used to maximize the freshness and minimize waste).

Regarding claim 12, Ramachandran discloses the method of claim 9, wherein the determining to modify the current inventory level of the item of the target node is further based on a network configuration of the plurality of nodes in the supply chain (Ramachandran Para. [0155] the communication network allows for private and public collaboration, and provide information for change based on information provided, for example, harvest time, organic farming practices, etc.).

Regarding claim 13, Ramachandran discloses the method of claim 9, wherein the determining to modify the current inventory level of the item of the target node is further based on a shelf life of inventory at the at least one other node in the supply chain and latency values at one or more locations in the supply chain (Ramachandran Para. [0043] shelf life predictions may be used for creation of best practices; Para. [0045] a contract may be set for purchase of produce based on time, and quality).

Regarding claim 14, Ramachandran discloses the method of claim 9, wherein the storing comprises storing current inventory levels of the item of at least one other node which is not visible to the target node as the reason for the modification (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized; Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; since the data used to create the optimization analysis is stored in a blockchain, they are not visible to the other nodes).

Regarding claim 15, Ramachandran discloses the method of claim 9, wherein the determined modification further comprises a suggested inventory to request from an upstream node in the supply chain and a suggested inventory to be (Ramachandran Para. [0043] the data allows for correlation and adjustments between downstream and upstream variables).

Regarding claim 16, Ramachandran discloses the method of claim 9, wherein the method further comprises revealing hidden current inventory data of a group of nodes in the supply chain to the target node when the group of nodes and the target node implement an echelon policy (Ramachandran Para. [0042] the smart contracts may be between smart chain partners; Para. [0086] members of the system community may communicate information relating to the sensors with each other).

Regarding claim 17, Ramachandran discloses a method (Ramachandran Abstract, system, method and computer program for a food system) comprising: receiving, via a global node, current inventory data of a plurality of nodes of a supply chain, respectively, where the current inventory data of the plurality of nodes is hidden from a target node of the supply chain (Ramachandran Para. [0033] supply chain is connected through sensors, and recorded in a block chain, which restricts visibility among the users; Para. [0094-0100] Fig. 6 shows how the farmers, distributors, certifiers, buyers and consumer are all interconnected, and who is allowed information, which includes inventory; Para. [0160] the participants within the blockchain may include global distribution; Para. [0161] Fig. 17 shows that the farmer may input the quantity available, which would allow for all farmers within the network to input current inventory information); determining, via the global node, a modification to a current inventory level of an item of the target node based on hidden current inventory data of at least one other node in the supply chain via execution of a smart contract of a blockchain which is previously agreed to by the plurality of nodes (Ramachandran Para. [0032] beyond tracking and recording, the data may be analyzed and optimized); transmitting the determined modification of the current inventory level of the item from the global node to the target node (Ramachandran Para. [0043] the sensors may communicate information to modify the supply chain, whether its improving moisture during transportation, or adjusting the shelf life based on previously recorded data; Fig. 6 and 17, information is only available to those with permissions, and the information includes quantity; Para. [0088] functions of the information include creating, updating and deleting items).

Regarding claim 18, Ramachandran discloses the method of claim 17, wherein the determining is to modify the current inventory level of the item of the target node is based on a weighted combination of a minimization of global inventory, minimization of waste due to spoilage, and maximization of freshness included in (Ramachandran Para. [0032] the calculation is used to maximize the freshness and minimize waste).

Regarding claim 19, Ramachandran discloses the method of claim 17, wherein the determining to modify the current inventory level of the item of the target node is further based on a network configuration of the plurality of nodes in the supply chain (Ramachandran Para. [0155] the communication network allows for private and public collaboration, and provide information for change based on information provided, for example, harvest time, organic farming practices, etc.).

Regarding claim 20, Ramachandran discloses the method of claim 17, wherein the determining to modify the current inventory level of the item of the target node is further based on latency values at one or more locations in the supply chain (Ramachandran Para. [0043] shelf life predictions may be used for creation of best practices; Para. [0045] a contract may be set for purchase of produce based on time, and quality).

Response to Arguments

Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive. 
Regarding 101, Applicant describes how the invention is able to maintain supply information ad contracts between entities, Applicant declares this does not fall into the category of organizing human activity. Examiner respectfully disagrees, the method, system and computer program based on a contract, distribution and the ability to keep the information a secret using blockchain. The fact that these elements are performed on a computer does not exclude these actions from being performed in a human mind. Companies regularly form contracts that include a clause to keep the information secure, and are then able to architect a supply chain. Further, the integration into a blockchain exchange of information does not add benefits to computing systems itself, it optimizes the process of management, which is an abstract idea, and therefore the abstract idea is not benefiting or improving a computer system.
Regarding 102, Applicant points to “receiving current inventory data of a plurality of nodes of a supply chain, respectively, where the current inventory data of the plurality of nodes is hidden from a target node of the supply chain”, whereas Ramachandran is able to teach the quantity within each food bundle, who they are sold to, and who has access through blockchain (Para. [0033]; Para. [0094-0100] Fig. 6 shows how the farmers, distributors, certifiers, buyers and consumer are all interconnected, and who is allowed information, which includes inventory; Para. [0161] Fig. 17 shows that the farmer may input the quantity available, which would allow for all farmers within the network to input current inventory information). Additionally, Applicant argues that the modification to the inventory, and transmittal of the inventory modification via a blockchain are 
Applicant’s amendment of claim 20 correct the indefinite language.  The 112(b) rejection of 07/24/2020 has been withdrawn. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/026286interaction between consumers, retailers and distributors using blockchain (Abstract) and the Dissertation of Feng Tian teaches managing food quality and safety from a supply chain management perspective (Pg. 2, Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687